     Case 2:17-cv-03464-PSG-AS Document 59 Filed 10/24/18 Page 1 of 1 Page ID #:429



 1                                                                    E-FILED 10/24/18
 2
                                                                         JS-6
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA

10                                                 Case No.: 2:17-cv-03464-PSG-AS
        THOMAS RAMSDEN,
11                                                 [PROPOSED] ORDER GRANTING
                       Plaintiff,
12                                                 STIPULATION TO DISMISS
        v.                                         ACTION WITH PREJUDICE
13
        OCWEN LOAN SERVICING,
14      LLC,
15                      Defendant.
16
17             IT IS HEREBY ORDERED, pursuant to the Stipulation of Plaintiff Thomas
18     Ramsden and Defendant Ocwen Loan Servicing, LLC (collectively “the Parties”),
19     that:
20             1. The above-captioned action is hereby dismissed in its entirety with
21                prejudice as to Plaintiff’s individual claims, pursuant to Fed. R. Civ. P.
22                41(a)(1)(A)(ii); and
23             2. The Parties are to bear their own fees and costs.
24             IT IS SO ORDERED.
25
                  10/24/18
26
       Dated:
                                                      Hon. Philip S. Gutierrez
27                                                    United States District Judge
28

                ORDER GRANTING STIPULATION TO DISMISS ACTION WITH PREJUDICE
